428 So. 2d 1371 (1983)
Ex parte Wayne Alan BOLT.
(Re: Wayne Alan Bolt v. State of Alabama)
82-335.
Supreme Court of Alabama.
March 4, 1983.
Dan W. McCoy, Huntsville, for petitioner.
*1372 Charles A. Graddick, Atty. Gen., for respondent.
MADDOX, Justice.
By denying the petition for writ of certiorari, we do not wish to be understood as holding that we approve of the conduct by the juror which petitioner claims was prejudicial, but we are of the opinion that the juror's conduct in this case was not such that extraneous facts were introduced upon which the jury might have wrongly been influenced; therefore, petitioner has failed to show probable error in the opinion of the Court of Criminal Appeals.
WRIT DENIED.
TORBERT, C.J., and JONES, SHORES and BEATTY, JJ., concur.